Felton, Chief Judge.
The Supreme Court of Georgia having reversed the judgment of this court on certiorari (Southern Bell Tel. & Tel. Co. v. Brackin, 215 Ga. 225, 109 S. E. 2d 782), the original judgment of this court is vacated and the judgment of the trial court overruling the telephone company’s motion for a judgment notwithstanding the verdict is reversed with direction that a judgment be entered in accordance with the motion for judgment notwithstanding the verdict.

Judgment reversed with direction.


Quillian and Nichols, JJ., concur.

Smith, Kilpatrick, Cody, Rogers & McClatchey, Jack Paul Etheridge, Welbom B. Cody, for plaintiff in error.
Lewis & Lewis, T. J. Lewis, Jr., Robt. M. McCartney, contra.